DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (KR 20140029899).
With respect to claim 1, Yi teaches an electronic device holder (Fig.3, Item 10) for holding an electronic device (Fig.3, Item 20), the electronic device comprising one or more speakers for transmitting sound generated by the electronic device, the electronic device holder resting on a support surface, the electronic device holder comprising a body portion having a first wall (Fig.3, Item 130), a second wall (Fig.3, Item 102), a first partition wall (Fig.3, Item 120) and a second partition wall (Fig.3, Item 342), each of the 
With respect to claim 2, Yi teaches further comprising a longitudinal center axis, the longitudinal center axis being generally perpendicular to the second wall (Fig.3).  
With respect to claims 3 and 4, Yi teaches wherein the sound transmitting passage has a first portion (Fig.4, Item 310) oriented in a direction generally parallel to the longitudinal center axis, and a second portion (Fig.4. Item 330) extending in a direction perpendicular to the longitudinal center axis, and wherein the second portion is formed by at least one curved surface.  
With respect to claim 5, Yi teaches wherein the first sound channel is located such that when the electronic device is held in the first cavity, the first sound channel is inline with at least one of the one or more speakers of the electronic device (Fig.3).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (KR 20140029899) in view of Huang et al. (US 9,117,435).
With respect to claims 6, 10 and 17, Yi teaches the limitations already discussed in a previous rejection, but fails to disclose the electronic device holder comprising an outer housing having a generally planar bottom surface, the generally planar bottom surface configured to rest on a support surface, the outer housing having a curved interior surface; and 3a body portion housed within the outer housing, and wherein the body portion passively amplify sound generated by the electronic device.

It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Huang et al. configuration with the Yi design because it would provide the versatility of changing the body portion and/or the housing in order to accommodate different sizes electronic devices and/or to obtain a predetermined acoustic performance as necessitated by the specific requirements of the particular application.  
With respect to claim 9, the Examiner takes official notice that it is well known in the art to provide a first wall including a cutout terminating in an access notch, the access notch being located such that when the electronic device is received in the first cavity, the access notch is aligned with an actuation button of the electronic device, as disclosed by Barker (US 9,241,055).  
 With respect to claim 11, Yi teaches wherein the body portion comprises a third wall (Fig.1, Item 300), the third wall abutting the second partition wall at a first side and a second side, the first side being opposite to the second side.  
With respect to claim 12, Huang et al. teach wherein the third wall is curved (Fig.2, Item 70) at least proximal to the first side and the second side.  

With respect to claim 14, Yi teaches wherein the second cavity (Fig.3, Item 202) has a generally frustoconical shape.  
With respect to claim 15, Yi teaches wherein the first cavity has a generally constant cross-sectional area along the longitudinal center axis (Figs.1 and 3, Item 110).  
With respect to claim 16, Yi teaches wherein the first cavity has a generally rectangular cross-section (Fig.1).  
With respect to claim 18, Yi teaches wherein the sound transmitting passage has a first portion (Fig.3, Item 310) oriented in a direction generally parallel to a longitudinal center axis of the electronic device holder, the first portion terminating in the first sound channel and extending between the second wall (Fig.3, Item 102) and the curved channel (Fig.3, Item 330).  
With respect to claim 19, Yi teaches wherein the sound transmitting passage has a second portion (Fig.3, Item 350) extending in a direction perpendicular to the longitudinal center axis, the second portion terminating in the second sound channel (Fig.3, Item 340) and extending between the curved channel (Fig.3, Item 330) and the second cavity (Fig.3, Item 202).  
With respect to claim 20, Yi teaches wherein the sound transmitting passage is generally centered so as to be proximal to the longitudinal center axis and/or a 

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          February 27, 2021